Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/986592 
    
        
            
                                
            
        
    

Parent Data16986592, filed 08/06/2020 is a continuation of PCT/CN2018/099257, filed 08/07/2018 claims foreign priority to 201810120581.0, filed 02/06/2018



Claims 1-15 are pending.
Claims 1-4 were examined. 
Claims 6-15 were withdrawn from consideration as non-elected invention. 
No claim is allowed.

Non-Final office Action


Elected Invention
	In response to the restriction requirement dated November 8, 2021, the Applicant
provisionally elects, without traverse, Group I, claims 1-4.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 08/06/2020, 10/20/2020, 05/06/2021 and 11/18/2021  were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the all information disclosure statements (IDS) submitted has been considered by the examiner and a signed copy is enclosed herewith.
Response to Remarks
Applicants response to restriction requirement filed on 01/10/2022 is acknowledged.  Applicant’s elected group I claims 1-4 without traverse.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims  1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Trinh-Toan et al. ( Chem. Soc., Perkin Trans. 2, 1977, 393-401; Crystal structure of 25-hydroxy-vitamin D3 monohydrate: a stereochemical analysis of vitamin D molecules)  and DeLuca et al. (US 2011105444 Al), See the entire documents.

	In regards to claim 1, Trinh-Toan et al. (1977) teaches  crystal structure of 25-hydroxyvitamin D3 Monohydrate.  It teaches X-ray diffraction of 25-hydroxyvitamin D3 monohydrate.  (2nd para, left col. page 393).
	It teaches three-dimensional X-ray diffraction study on the monohydrate of the 25-hydroxy-vitamin D3, the predominant metabolite of vitamin D3 in the blood and the immediate precursor of 1α,25-dihydroxy-vitamin D3, has provided the first high-precision molecular parameters for this class of molecules. I teaches detailed comparative analysis of the solid state conformations of the rings and side-chain is made with those of other structurally known vitamin D molecules, and the resulting stereochemical implications are discussed with respect to biological activities of various metabolites and active analogues. Crystals disclosed are monoclinic with Z= 2 in a unit cell of space group P21 and dimensions a= 10.600(1), b= 6.798(1), c= 18.142(2)Å, β= 103.75(2)°. The structure was solved by direct methods and refined to R 3.4% based on 2 012 independent intensities.  See the entire document especially figures 2-3 and tables 1-3.  The molecular structure is shown in figure 1.  The data is disclosed. (Abstract, Trinh-Toan et al.). 
	Instant claim 1 is drawn to a crystal of 25-hydrooxycalciferol monohydrate  obtained by slowly evaporating from a methano! Solution via reaction of a 25-hydroxyvitamin solution with water.   

	Claim 2 is drawn to 25-hydroxycholecalciferol monohydrate crystal, wherein the organic solvent and its specific ratio was not disclosed. 
	Claim 3 is drawn to  25-hydroxycholecalciferol monohydrate crystal according to claim 2, wherein a molar ratio of 25-hydroxycholecalciferol to water is 1: (0.6-2000). 
	In regards to claim 4, drawn to 25-hydroxycholecalciferol monohydrate crystal according to claim 3, wherein the molar ratio of 25-hydroxycholecalciferol to water is 1: (0.8-1.5).  Organic solvent and its ratio with the vitamin D3 was not disclosed.  -25-hydroxycholecalciferol monohydrate crystal are not soluble in water.
	Claim 1-4 as presented are taught by Trinh-Toan et al. 
	It would have been obvious to one skilled in the art at the time the invention was filed to make a monohydride of the known 25 hydroxyvitamin D3 because Trinh-Toan teaches 25-hydroxycholecalciferol monohydrate crystal. It is very common to conduct X-ray powder analysis to identify the crystal structure.  One skilled in the art would consider making  crystallized 25-hydroxycholecalciferol monohydrate and get it X-ray diffraction spectra which is a commonly taken for the purity and confirmation.  
	DeLuca et al. (US 2011105444) was added because it teaches that 25-(OH) D3 is soluble in organic solvents and relatively insoluble in water, 25-(OH) D3 can exist in its 25-(OH) D3 monohydrate is crystalline. [0060] and [0059] and [0060].
	Claim 1 of DeLuca et al is drawn to an oral dosage form comprising: a single dose of 25-hydroxy-vitamin D3, or the monohydrate thereof, sufficient to sustain the serum level in a human in need thereof to a concentration in the range of 30 ng/ml to 200 ng/ml for at least 7 days at steady-state pharmacokinetics, and, a pharmaceutically suitable oral carrier system. 
	It would have been obvious to one skilled in the art at the time the invention was filed to make a crystalline derivative of 25 hydroxyvitamin D3 as taught by Tinh Toan et al and DeLuca et al  both teaches crystallized monohydrate as instantly claimed.  There is no comparison to show that instant 25-hydroxycholecalciferol monohydrate crystals are different from prior art.  In  regards to the stability of the crystal, a person killed in the art would have generally examined various crystallization methods including DeLuca and Tinh-Toan and get X-ray diffraction of the monohydrate. examine the crystal structure.   A person skilled in the art could have easily determined the crystallization method, identify the crystal structure as taught by Trinh-Toan et al specify the pattern and collect the data.   
	Furthermore, DeLuca et al teaches that 25-(OH)D3 is soluble in organic solvents and relatively insoluble in water. 25-(OH)D.sub.3 can exist in its free form or as a monohydrate. 25-(OH)D3 monohydrate is crystalline. [0060].
	In regard to stability, instant specification discloses that the 25-hydroxycholecalciferol monohydrate crystal and has an effect of being excellent instability. As a control example, 25-hydroxycholecalciferol (anhydride) is shown, but no reference example, etc. of the crystal without the pattern according to the invention of the 25-hydroxycholecalciferol hydrate are shown.  Therefore, there is no side by side comparison of the instant application for an effect of improving stability when compared with the crystal described . If that is the case, it cannot be said that the effect of improving stability by making the crystal structure of a person skilled in the art would not be able to predict. Therefore, the invention according to Claim 1-4 of the present 
	There for  the reasons cited above, claims 1-4 are considered obvious over Trinh Toan et al and DeLuca et al. at the time the invention was filed. 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.  The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success.  See Kubin, 561 F.3d at 1360.
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/
Primary Examiner, Art Unit 1628